Citation Nr: 0816691	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
back disability, rated 0 percent disabling before December 
29, 2005.

2.  Entitlement to an increased rating for service-connected 
back disability, rated 20 percent disabling from December 29, 
2005.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a back 
disability, and assigned a 0 percent rating from July 30, 
2004, and denied the other two service connection claims.  A 
January 2006 rating decision granted an increased, 20 
percent, rating from December 29, 2005.  The veteran 
continues to appeal for a higher rating for this disability.  
See AB v. Brown, 6 Vet. App. 35 (1993). 

The veteran requested a Board hearing at the RO in March 
2006.  In April 2006, the veteran withdrew his request for 
such hearing.  


FINDINGS OF FACT

1.  Before December 29, 2005, the preponderance of the 
evidence shows that veteran's service-connected low back 
disability is manifested by normal motion with pain; normal 
muscle strength, without neurological deficit, and without 
incapacitating episodes of intervertebral disc disease 
requiring bed rest prescribed by a physician.   

2.  From December 29, 2005, the preponderance of the evidence 
shows that the veteran's service-connected low back 
disability is manifested by moderate limitation of motion 
with pain in the low back, without neurological deficit, and 
without incapacitating episodes of intervertebral disc 
disease requiring bed rest prescribed by a physician.

3.  Bilateral hearing loss was not manifested during service, 
or within one year of separation from the service, and is not 
shown to be causally or etiologically related to service.

4.  The veteran's cervical spine disability began in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 0 percent 
for a lumbar spine disability have not been met before 
December 29, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5237, 5243 (2007).

2.  The schedular criteria for a rating higher than 20 
percent for a lumbar spine disability have not been met from 
December 29, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5237, 5243 (2007).

3.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

4.  A cervical spine disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding his increased rating claim, although the appellant 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  Compare Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007) (notice errors 
are "presumed prejudicial, requiring reversal unless VA can 
show that the error did not affect the essential fairness of 
the adjudication" by asserting, for example, "(1) that any 
defect was cured by actual knowledge on the part of the 
claimant") with Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007) (when a claim has been substantiated by award of 
service connection and assignment of a disability rating and 
effective date, any notice error as to how to substantiate 
the claim will not be presumed prejudicial; the appellant has 
the burden of demonstrating prejudice in such cases).

Specifically, the appellant was notified that service 
connection for a back disability was awarded and a 0 percent 
rating was assigned from July 30, 2004 (the date of claim), 
to December 28, 2005, and 20 percent from December 29, 2005.  
He was provided notice of how to administratively appeal that 
decision, and he did so.  He was provided a Statement of the 
Case that advised him of the applicable law and criteria 
required for a higher disability rating.  

Although the appellant was not notified that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, 19 Vet. App. at 489, he was, as noted 
above, assigned the date of his claim as an effective date, 
the earliest date permitted by law.  See 38 U.S.C. § 5110(a) 
("Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."); 38 C.F.R. § 3.400 
("Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.").

Regarding service connection for bilateral hearing loss the 
veteran was sent preadjudicatory notice in August 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In this decision, the Board is granting service connection 
for a cervical spine disability.  Accordingly, any failure to 
notify or assist him pursuant to VA law and regulation with 
respect to that disability is inconsequential and, at most, 
no more than harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

A.  Increased Rating Claim 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1.  
Separate, or staged, ratings were assigned by the RO for 
separate periods of time based on the facts found.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

Current regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Diagnostic Code 5243, evaluates intervertebral disc syndrome 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months 
warrant a 60 percent rating.  Incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent rating.  


1.  Before December 29, 2005

Inasmuch as the October 2004 VA examination produced normal 
findings of the lumbar spine, with no motion limitations and 
no spasm, guarding, localized tenderness, abnormal gait, or 
vertebral fracture there is no evidentiary basis for awarding 
a compensable rating. 

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss that would allow for a 
compensable rating.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The VA examinations conducted during the appeal period found 
no neurological deficit related to his back disability.  
Although a January 2005 VA consultation report diagnosed 
bilateral lower extremities radiculopathy, an electromyogram 
(EMG)/nerve conduction velocity (NCV) conducted later that 
month found no peripheral neuropathy and no EMG evidence 
suggestive of a left nerve root lesion.  Therefore, no 
objective neurological deficit has been found.  

The medical evidence indicated that the veteran does not have 
intervertebral disc disease and the provisions for 
intervertebral disc syndrome are not for consideration (see 
October 2004 VA examination).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted for this initial rating period. 

2.  From December 29, 2005

The veteran does not meet the criteria for a rating higher 
than 20 percent since the evidence does not show either 
favorable or unfavorable ankylosis of the spine, or 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  Diagnostic Code 5237.  Forward flexion 
of the thoracolumbar spine was noted to be 60 degrees during 
the December 29, 2005 VA examination and 80 degrees during 
the February 2007 VA examination.

The limitation of motion of the veteran's lumbosacral spine 
noted on VA examinations also does not provide a basis for a 
higher rating under the new criteria.  He has had no more 
than moderate limitation of motion in any direction.  None of 
these combined range of motion measurement even meets the 
requirement for a 20 percent rating pursuant to the current 
criteria.

As incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
have not been shown, the veteran would not be entitled to a 
higher, 40 percent, rating under the Diagnostic Code for 
intervertebral disc syndrome.

The VA examinations conducted during the appeal period found 
no neurological deficit related to his back disability.

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  See DeLuca v. Brown, supra.  The 
medical evidence in this case shows that the service- 
connected low back disability is manifested primarily by 
complaints of pain and stiffness, and limited motion that 
produce some functional impairment in the veteran's ability 
to move his back.  While the examination reports have shown 
complaints of pain, these complaints, alone, are insufficient 
to support a rating higher than 20 percent under §§ 4.40, 
4.45 and 4.59.  The December 29, 2005, examination report 
noted that there was no further limitation or pain with 
repeated efforts.  Therefore, it is properly rated as 20 
percent disabling as this limitation of motion would not 
approximate forward flexion of 30 degrees.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

B.  Service Connection Claims

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To 
establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection is also permissible for a disease 
initially diagnosed after service, if all of the evidence, 
including that pertinent to service, shows the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If an organic disease of the nervous system-such as 
sensorineural hearing loss, or cervical spine arthritis 
becomes manifest to a degree of 10 percent or more during the 
one-year period following a veteran's separation from active 
duty, the condition may be presumed to have been incurred in 
service, notwithstanding that there is no in-service record 
of the disorder.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  If a hearing disability was not manifested during 
service, or to a degree of 10 percent or more during the one-
year period following separation from active duty, service 
connection may nevertheless be established for the disability 
if evidence otherwise shows that the disability is causally 
related to injury or disease in service.  See, e.g., Henlsey 
v. Brown, 5 Vet. App. 155 (1993).  

1.  Bilateral Hearing Loss

The veteran's service medical records indicate that upon 
entrance into service, in May 1975, the veteran had pre-
existing hearing loss in the right ear and normal hearing in 
the left ear.  The veteran's service medical records also 
indicate that throughout service the veteran had several 
audiological examinations.  Discharge examination in July 
1979 showed normal hearing.  

A VA audiological examination was conducted in October 2004.  
the veteran noted that he was exposed to excessive noise in 
service.  After service, he worked in a factory and used 
hearing protection.  The examiner stated that the 
audiological examination on discharge is suspect as the 
veteran's hearing could not have improved in service.  the 
examiner also opined that it was at least, if not more, 
likely that the veteran's current bilateral hearing loss was 
caused by post-service noise exposure, as opposed to 
inservice noise exposure.  

Pure tone thresholds, in decibels, found in an October 2004 
VA audiological examination were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
20
15
30
60
60
LEFT
25
30
65
85
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  The veteran's service 
medical records show that he had some left ear hearing loss 
upon entrance into service.  However, the hearing loss does 
not reflect impaired hearing as defined by regulation.  See 
38 C.F.R. § 3.385 (for VA purposes, impaired hearing is 
considered to be a "disability" only if the auditory 
threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 
decibels or greater; or if the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or if speech recognition scores using the Maryland CNC test 
are less than 94 percent).  Following an examination of the 
veteran and a review of the claims file, a VA audiologist 
opined that it was unlikely that the veteran's current 
bilateral hearing loss began during military service, 
especially in view of 20 years of significant post-service 
noise exposure.  

Although the veteran asserts that he has current bilateral 
hearing loss caused by inservice noise exposure, the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).

Therefore, there is no competent evidence the veteran has 
bilateral hearing loss due to inservice noise exposure.  See 
Pond, supra.  For these reasons, the preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection for bilateral hearing loss 
is not warranted.

2.  Cervical Spine Disability

The veteran's service medical records are negative for any 
findings, complaints or treatment of cervical spine 
disability.  

A May 2001 private treatment note reveals that the veteran 
complained of sudden onset of neck and left arm pain in March 
2001.  A July 2002 private treatment note diagnosed cervical 
radiculopathy with some shoulder tendonitis related to a 
work-related injury.  An April 2003 private treatment note 
indicated that the veteran had a history of neck and left arm 
radicular pain since July 2002.  

A VA examination was conducted in October 2004.  The examiner 
stated that the veteran's cervical spine disability was most 
likely caused by or was a result of service.  While the 
examiner did not provide any rationale for the opinion, it is 
the only medical evidence of record regarding the etiology of 
the disability.

The examiner's opinion that it is as likely as not that that 
the veteran's current cervical spine disability began in 
service constitutes competent medical evidence that the 
veteran's current cervical spine disability was caused by 
service.  There is no evidence to the contrary.  See Pond, 
supra.  Therefore, service connection for a cervical spine 
disability is warranted.


ORDER

Entitlement to an increased rating for a back disability 
before December 29, 2005, is denied. 

Entitlement to an increased rating for a back disability from 
December 29, 2005, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a cervical spine 
disability is granted.






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


